Citation Nr: 0740776	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The veteran was scheduled to appear before a Veterans Law 
Judge at the RO (Travel Board hearing) on August 1, 2007.  On 
the date of the hearing, the veteran withdrew his hearing 
request and instead requested the record to be held open for 
90 days so that he could submit additional medical evidence.  
The record was held for 90 days, but the veteran did not 
submit additional medical evidence.  


FINDINGS OF FACT

1.  There is no in-service occurrence of malaria and no 
competent medical evidence of a current disability of 
malaria.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level II in 
the right ear and Level II in the left ear; and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Claimed malaria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied as to 
the issue of service connection for malaria, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VA duty to notify was satisfied by way of letters 
sent to the appellant in December 2003 and February 2004 that 
fully addressed all four notice elements and were sent prior 
to the initial agency of original jurisdiction (AOJ) decision 
in this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded the opportunity 
for a hearing from which he withdrew, and the record was held 
open for 90 days for the submission of additional evidence.  
The appellant was afforded VA medical examinations in May and 
August of 2004.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Malaria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he incurred malaria in service in 
Vietnam.  In a March 2006 statement, the veteran's 
representative contended that the veteran had malaria in 
service in 1966, confirmed by medical records, having 
symptoms of fever, rigors, fatigue and general malaise. 

Service medical records, however, dating from May 1965 
indicate that the veteran was healthy and had no complaints.  
A service medical record of September 1966 notes the veteran 
had a fever and that a "malaria sear" was done the 
preceding evening, but the next day veteran had no fever and 
was discharged to the field.  An August 7, 1967 service 
medical record entry indicates that prophylactic treatment of 
Chloroquine Primaquine was initiated as a chemoprophylaxis 
against malaria.  On that date, the veteran was found 
physically qualified for transfer.  Another service medical 
entry of August 10, 1967 revealed that the veteran's x-ray of 
the same date was technically unsatisfactory and that film 
results of suspicious findings would be forwarded to the Navy 
Bureau of Medicine.  The veteran was placed on an eight-week 
course of Choloroquine Primaquine as "post exposure 
antimalaria prophylaxis".  In November 1967, the results of 
the veteran's serological examination were negative.  Again 
in January 1968, there was a service medical record entry 
that the veteran received a prophylactic dose of Chloroquine 
as a chemoprophylaxis against malaria.  The Board finds that 
the service medical records do not show that the veteran 
actually had malaria, only that he was prophylactically 
treated for malaria.  The September 1966 service medical 
record entry indicates the veteran had no fever and the next 
day he was sent to the field, while the August 1967 entry 
indicates the veteran was found physically qualified for 
transfer and noted that his x-ray would be forwarded if there 
were suspicious findings.  Finally, the separation 
examination of June 1969 is negative for any notation of 
malaria and notes that the veteran was qualified for release, 
and not requiring treatment or hospitalization.

VA treatment records of March 2004 indicate the veteran 
complained of night sweats since returning from Vietnam that 
occurred a few times a month and he claimed his temperature 
could be as high as 103 degrees during these occurrences.  
The examining physician did not diagnose the veteran with 
malaria. 

A VA examiner of May 2004, without review of the claims file, 
adopted a history of malaria, and his symptoms of occasional 
fever and tiredness, treated with pain and fever medications, 
as reported by the veteran, but found no functional 
impairment resulting from this condition, and that the 
condition did not result in any time lost from work.  The 
physician stated as to malaria "there is no diagnosis 
because there is no pathology to render a diagnosis."  The 
physician also opined that the veteran was adequately treated 
for malaria in service and that the disease does not progress 
to chronicity.  He stated malaria is an acute infection 
caused by Plamodium falciparum and carried by mosquitoes and 
recommended that the veteran's history of fever and chills be 
evaluated by his physician as the veteran was found to have 
hypertension.  The examining physician referred the veteran 
to his regular physician for treatment.  The Board notes the 
representative's objection to this examination as inadequate 
because it did not report why the veteran's current symptoms 
would not be residuals of malaria.  However, the Board finds 
the examination report to be fully adequate as it addressed 
the question posed, whether the veteran has a current 
diagnosis of malaria, and referred the veteran to his 
physician for current symptoms of what the examiner believed 
to be hypertension.

In this case, in addition to the absence of evidence of 
malaria in service, the evidence is negative for post-service 
complaints, treatment, or findings regarding malaria until 
the veteran's claim of September 2003 and VA treatment 
records of March 2004, which are, notably, 34 years after 
service separation.  

Assuming arguendo that the veteran had malaria in service, 
there is no competent medical evidence of a current 
disability of malaria.  The evidence weighing in favor of the 
veteran's claim that he has malaria consists of the veteran's 
assertions since September 2003 that he is currently 
diagnosed with malaria.  However, in order to render a 
competent medical opinion, a witness must be competent to be 
probative as to the facts under consideration, and the 
veteran does not possess the requisite medical expertise to 
render such an opinion.  Espiritu supra.
 
The evidence weighing against the veteran's claim of a 
current disability of malaria includes the absence of service 
medical record evidence of complaints, findings, or treatment 
for malaria and the absence of post-service evidence of any 
complaints, findings, or treatment for malaria until 34 years 
after service.  Also weighing against the veteran's claim is 
the VA examination opinions of March and May 2004 that the 
veteran does not have malaria.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Hearing Loss

The veteran contends that his bilateral hearing loss warrants 
a higher initial disability rating.  The present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial noncompensable 
disability rating (0 percent); it follows that it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2007).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2007).

An August 2004 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran 
appealed for a compensable rating.  The record includes VA 
audiological examinations of May and August 2004.  

Results of a May 2004 VA audiological examination, which is 
an air conduction study, shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
65
LEFT
15
25
40
60
75

The average was 44 in the right ear and 50 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 96 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The audiologist found hearing 
loss present in both ears and diagnosed hearing loss with no 
history of tinnitus.  The examiner found that the veteran had 
difficulty hearing and understanding, had a bilateral 
mild/severe high frequency hearing loss, and noted "if 
treated, the problem would not cause a change in the hearing 
threshold level."

An August 2004 VA audiological examination, which is a bone 
conduction study, revealed pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
60
65
LEFT
15
25
40
60
65

The average was 48 in the right ear and 48 in the left ear.  
Speech recognition ability scores were unavailable.  Under 
Table VIA, these results warrant findings of hearing acuity 
of Level II in the right ear and Level II in the left ear, 
commensurate with a 0 percent disability rating.  The 
audiologist found that the veteran had a sensorineural 
hearing problem and if treated, the problem would not cause a 
change in the hearing threshold level.  The audiologist also 
noted that "an air conduction study is better than a bone 
conduction study to reflect the claimant's hearing loss."  

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating for bilateral 
hearing loss might be warranted for any period of time during 
the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
But there is no evidence that the veteran's hearing loss has 
been persistently more severe than the extent of disability 
contemplated under the assigned 0 percent rating at any time 
during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  There is no competent evidence that 
the veteran's bilateral hearing loss has interfered with his 
employment or has resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for malaria is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


